Murray, C. J.,
after stating the facts, delivered the opinion of the Court—Burnett, J., concurring.
The first proposition that arises in this case, is whether the last opinion of this Court, reversing the cause, is a final bar to any further proceedings therein.
Under the statute of this State, the Supreme Court is authorized to affirm, reverse, modify, or render such judgment in the premises as it may deem proper. The general practice of the Court has been to “reverse,” which is supposed to determine the whole merits of the controversy, or “reverse and remand the cause for further proceedings.” The opinion of the Court thus filed is, in general, the basis of the judgment, which is entered by the clerk, under the direction of the Court.
There has never been any particular uniformity in the mode pursued by this Court in rendering its decisions or entering its judgments. For the most part, they follow the language of the opinion of the Judge who delivered it. In some cases, the language is, “The judgment is reversed;” in others, “Judgment reversed, and bill dismissedand in others, “ Reversed, and final judgment for the plaintiff, or defendant,” as the case may be. Applications have been frequently made to the Court, after the remittitur has gone out, to correct judgments in these particulars. *448none of which have ever been denied when the Court could see, from the opinion and the record, that substantial justice was promoted thereby. If, in point of fact, this Court was absolutely bound by the inadvertence of its Judges, or the mistakes of its clerks in this particular, great injustice would result from it, from the fact that its decisions do not reach the parties, in many instances, until the remittitur goes out, and. then it would be too late to correct the mistake.
We are now called on, for the first time, to determine whether a simple judgment of reversal is a bar to further proceedings in the same suit, and as the point has never before been adjudicated by this Court, and we have no rule of Court or of law which would control our judgment in the premises, we think it would be more just to follow the rule of the common law on this subject, by which the parties in this suit have in all probability been governed. At common law, the Appellate Court either affirms or reverses the judgment, upon the record before it. The opinion which is rendered is advisory to the inferior Court, and after the reversal of an erroneous judgment, the parties in the Court below have the same rights that they originally had.
Having determined that the former judgment of this Court is not necessarily a bar, we will proceed to examine our former opinion, for the purpose of ascertaining what was the point decided by the Court.
Perhaps the best mode of arriving at the point in issue, and intended to be decided, would be to quote the following passage from the opinion itself:
“ The rule contended for, and established by the adjudications of the several Courts of the United States, that upon a joint and several obligation, a several judgment is no bar to a joint action against all the obligors, and e converso does not relieve this case, which is, whether several judgments may be taken in a joint action. In Illinois, it has been repeatedly held error to enter final judgment against a defaulting debtor, where a plea had been interposed, and the rule established, that the damages should be assessed against such defendants upon the final hearing of the case. See Russell et al. v. Hogan et al., 1 Scam., 552; 3 ib., 13; 4 ib., 360 and 338. This rule recommends itself to us as the safer practice, and as a proper exposition of the common law, in the absence of all statutory provisions on the subject.”
It will be observed, from a careful examination of the whole opinion, that the real point in issue was whether, under the statute of this State, a several judgment in a joint action could be taken against one defendant, and it was held that such a judgment would be erroneous.
It was assumed by the Court, as the point was not made in the argument of the case, that the default and final judgment entered against Arguello was legal, or at worst only irregular. But as *449the question, whether that judgment was void or only irregular, was not necessary to the decision, which turned upon a point of practice, it remains to consider what the legal result of the judgment was, and how far it affected the rights of the parties now before the Court.
“ A judgment is the decision or sentence of the law, given by a Court or competent tribunal, as the result of proceedings instituted therein for the redress of an injury.” To be valid, it must be given by a competent Judge or Court, at a time and place appointed by law, and in the form it requires, and is usually entered up by the clerk, under the supervision of the Court. Our statute, like that of many States, has introduced a new rule, adapted to the convenience of the public, and pronounces a judgment of law upon a certain state of facts, which, when duly authenticated, authorize the clerk to enter judgment thereon. If a judgment is pronounced by a Court haVing jurisdiction, no matter how irregular it may be, it must stand until set aside or reversed on appeal; but when entered by a mere ministerial officer, without authority of law, it is wholly void.
It remains, then, to examine whether the judgment against Arguello was properly entered. Arguello and Aguirre were jointly liable; they were sued jointly, and both served with process ; one answered, and the other made default; judgment was entered against the defaulting debtor, under the supposition, doubtless, that it was authorized by the one hundred and fiftieth section of the Practice Act. This section, however, only authorizes a judgment to be entered in the cases provided by the thirty-second section of the act, and that section limits the power of the clerk to cases where all of the defendants have not been served. Both defendants having been served in this case, it results that the clerk had no authority to enter the judgment; that his act was without color of law, and void. Being void, the Court below might disregard the entry, or set it aside, to say nothing of its power to correct or amend it, and having, in the proper exercise of its power, set aside the judgment and default, it should have rendered judgment for the plaintiff.
Judgment reversed, and cause remanded.